Citation Nr: 1023157	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for right knee 
disability.  

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for weight gain.

5.  Entitlement to a disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 
1972 to August 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Veteran presented testimony at a RO hearing in May 2008.  
A transcript of the hearing is associated with the claims 
file.

The Veteran submitted additional medical evidence subsequent 
to the October 2009 supplemental statement of the case, 
without a waiver of initial RO consideration of that 
evidence.  However, that evidence does not pertain to the 
claims being decided here.  

The claims for an increased rating for PTSD, and for service 
connection for diabetes mellitus, weight gain, and 
hypercholesterolemia are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

A right knee disability was not noted in service; symptoms 
were not present until 2006; arthritis did not become 
manifest within a year of separation; and the current 
disability is not related to service, or to any service-
connected disability.  


CONCLUSION OF LAW

A right knee disability is not proximately due to or a result 
of any service-connected disability; it was not incurred in 
or aggravated by service; and arthritis is not presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In pre rating letters in July and September 2006, the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for service connection.  These letters also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The appellant 
has substantiated his status as a Veteran.  He was notified 
of all other elements of the Dingess notice, including the 
disability-rating and effective-date elements of his claims, 
in the September 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
treatment records.  In addition, the Veteran was afforded a 
VA examination as to the etiology of his claimed knee 
disability.  This examination was adequate because it was 
performed by a medical professional based on a review of 
claims file, solicitation of history and symptomatology from 
the Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 
Vet. App 295 (2008).



II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence does not suggest, and the Veteran does not 
contend that he sustained a right knee injury in service, or 
that symptoms of arthritis became manifest within a year of 
discharge.  It is his sole contention for purposes of this 
appeal that he injured his knee as a result of an exercise 
program undertaken to combat weight gain, which he attributes 
to medication taken to control his service-connected PTSD.  
Nevertheless, as the RO adjudicated the claim on a direct 
basis, the Board notes that the service treatment records do 
not reveal any injury to the right knee, or any complaint 
regarding the right knee.  The Veteran's lower extremities 
were found to be clinically normal at separation, and he 
reported that his health was "excellent," and that he had 
no history of a trick or locked knee.  After service, the 
first report of knee symptoms does not appear until 2006, 
some 30 years after separation.  Moreover, there is no 
medical opinion that purports to relate a right knee 
disability to service.  As noted above, the Veteran does not 
contend that there is a direct relationship.  In light of 
these facts, the Board concludes that service connection is 
not warranted on a direct basis under 38 C.F.R. § 3.303, or 
on a presumptive basis under 38 C.F.R. § 3.307, 3.309.  

Turning to the Veteran's essential contention, that his right 
knee disability was caused secondarily by his PTSD 
medication, the Board concludes that there is no such 
relationship.  The Board bases this conclusion in part on the 
report of VA examination in November 2007, which concludes 
that the current right knee condition (medial meniscus tear), 
is less likely as not (less than 50/50 probability) caused by 
or a result of the weight gain possibly associated with the 
use of medications for a service-connected anxiety disorder.  
He found that, while some symptomatology may correlate to the 
exercise program, there is no indication that the actual 
pathology noted (medial meniscus tear) is related to the 
exercise program.  In so concluding, the examiner reasoned 
first, that there was no record of any specific right knee 
injury that might have linked it to the exercise program.  
Second, he noted the Veteran's age and progressive weight 
gain since his discharge, finding that it would be more 
likely that pathology related to the right knee has existed 
long before the recent additional weight gain and increased 
symptomatology, regardless of the reported exercise program.  

The Board acknowledges that the Veteran has a medical 
background, both in the service and after.  He clearly 
believes that there is a relationship between the current 
right knee disability and weight gain associated with his 
PTSD medication.  However, he has not put forward a reasoned 
explanation for his belief that is based on more than 
temporal coincidence.  Specifically, he has not addressed the 
concern of the November 2007 examiner that he has definite 
internal derangement of the right knee, and yet there appears 
to be no recent specific injury that might account for it.  
Indeed, he stated in a September 2006 orthopedic clinic note 
that he had onset of pain approximately two months prior, but 
remembered no inciting injury.  

In comparing the two opinions, the Board also finds it 
significant that the November 2007 examiner reported 50+ 
years of experience in the field of orthopedics, while it 
would appear that the Veteran's medical experience has been 
in the psychiatric field, as a neuropsychiatric technician in 
the service, and after service at a VA outpatient psychiatry 
clinic.  Thus, based on his comparatively more extensive 
experience in the field of orthopedic injuries, and on the 
more clearly reasoned opinion, the Board attaches greater 
probative weight to the opinion of the VA examiner.  The 
Board notes that no other medical opinion of record purports 
to relate a right knee injury to any service-connected 
disability.  

In sum, the Board concludes that, while the Veteran's weight 
gain may be related to medication taken to treat a service-
connected disability, the evidence regarding a relationship 
between such weight gain and the current right knee 
disability preponderates against the claim.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disability is denied.  


REMAND

Regarding the Veteran's claim for an increased rating for 
PTSD, the Board notes that a letter from the Veteran's 
treating physician to his work supervisor, dated in April 
2010, reveals that the Veteran is currently experiencing an 
exacerbation of his symptoms and is not able to perform his 
job, and would not be able to work until June 1, 2010.  There 
is no subsequent documentation as to whether the Veteran's 
symptoms have subsided, or whether he has been able to return 
to work.  

This report was accompanied by a letter from the Veteran 
stating that he is requesting another evaluation, and that he 
has been suspended from work.  

VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997).

Where, as here, the evidence suggests that a service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment.  Snuffer, 10 Vet. App. at 403.

In this case, the Board concludes that the Veteran's service-
connected PTSD may have worsened since the prior January 2007 
VA examination, and that a new examination is necessary to 
evaluate his service-connected condition.  

Regarding the claims for service connection for diabetes and 
weight gain, as secondary to PTSD, the Veteran has submitted 
an opinion dated in August 2006 from his treating VA doctor, 
who notes that the Veteran has a long history of depression 
and anxiety, PTSD, and a history of hypertension, obesity, 
and dyslipidemia.  He developed diabetes in October 2005, but 
has no family history of diabetes.  In the doctor's opinion, 
the medications used to treat his PTSD are associated with 
weight gain, and so it is more likely than not that the 
treatment for PTSD has led to the development of diabetes 
melitus.  

While this opinion is conclusively stated with respect to 
diabetes and weight gain, it is not explained in terms of 
causation, or in terms of other factors that may be 
responsible for weight gain and diabetes.  Moreover, while 
the Veteran's hypercholesterolemia (dyslipidemia) is 
mentioned, it is not specifically included in the opinion.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the Veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4). 

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.

Here, although the August 2006 opinion is not adequately 
explained, it is certainly competent evidence that suggests a 
nexus.  As such, the Board concludes that an examination and 
opinion is necessary to proceed further with these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed.  

The examiner should render specific 
findings with respect to the criteria for 
a 100 percent rating, i.e., gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.  The examiner 
should render a multi-axial diagnosis, 
including assignment of a Global 
Assessment of Functioning (GAF) scale 
score that represents the level of 
impairment due to the Veteran's PTSD, and 
an explanation of what the score means.  

2.  Afford the Veteran a VA examination to 
determine the nature and etiology of his 
current diabetes, weight gain, and 
hypercholesterolemia.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnoses 
regarding weight gain and 
hypercholesterolemia, and provide an 
opinion as to whether there is a 50 
percent or better probability that the 
diabetes, and any other identified 
disability manifested by weight gain and 
hypercholesterolemia is related to 
service, or to the Veteran's service-
connected PTSD.  The supporting rationale 
for all opinions expressed must also be 
provided.

3.  Readjudicate the remanded claims.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


